             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

EMILO DE LA GARZA-                            )
MONTEMAYOR                                    )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-18-1120-HE
                                              )
BASEL HASSOUN, M.D., et al.,                  )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiff, a state prisoner appearing pro se, filed this § 1983 action alleging

deliberate indifference, medical malpractice, medical negligence, and excessive force.

Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge

Bernard M. Jones for initial proceedings.         Judge Jones has issued a Report and

Recommendation recommending that this this action be dismissed without prejudice for

failure to prosecute. Plaintiff has failed to object to the Report, thereby waiving his right

to appellate review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595

F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. # 17].

This case is DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 16th day of April, 2019.
